DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (EP 3388472).
With regards to claim 1, Yoshida teaches a method for producing low molecular weight polytetrafluoroethylene (abstract) that includes feeding polytetrafluoroethylene into an air tight container with chlorinated hydrocarbons and inert gasses followed by irradiation the polytetrafluoroethylene to provide low molecular weight polytetraflurorethylene having a complex viscosity of 1X102 to 7X105 Pa·s at 380°C (abstract).  Yoshida further teaches the addition of a modifying compound such as chlorotrifluoroethylene (as applicants cite in the specification as reading on the claimed halogenated polymer) (0095).
It is important to note that although the claim requires that the starting material be a high molecular weight PTFE and Yoshida is silent on the molecular weight of the PTFE, the specification does not define the parameters for “high molecular weight” and Yoshida teaches the irradiation to lower the molecular weight, therefore, the starting PTFE reads on a “high molecular weight”.
It is important to note that the broadest reasonable interpretation of claim 1 is that the halogenated polymer can have a fluorine atom so long as it also contains another halogen that is not fluorine.
With regards to claim 2, Yoshida teaches the additive to be chlorinated (abstract).
With regards to claim 3, Yoshida teaches the container to contain substantially no oxygen (0036).
With regards to claim 4, Yoshida teaches the specific gravity of the polytetrafluoroethylene (PTFE) to be from 2.130 to 2.230 (0013).
With regards to claim 5, Yoshida teaches the starting PTFE to be a powder (0132) and the final PTFE to be a powder (0133).
With regards to claim 6, Yoshida teaches the process to include heating the PTFE up to a temperature that is not lower than the primary melting point thereof to provide a molded article prior to step 1 (0042).

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al (JP 1998147617).
With regards to claim 1, Hosokawa teaches a low molecular weight polytetrafluoroethylene (lmwptfe) powder to be formed by irradiation a high molecular weight PTFE with radiation (0008) and for the reaction to occur in an atmosphere with the oxygen removed (0048).  Hosokawa teaches the PTFE to have a melt viscosity of 1X103 to 7X105 Pas at 380°C (0019).   Hosokawa teaches the addition of another olefin polymer that includes a chlorine atom (0029-0030) such as chlorotrifluoroethylene (CTFE).
It is important to note that the broadest reasonable interpretation of claim 1 is that the halogenated polymer can have a fluorine atom so long as it also contains another halogen that is not fluorine.
With regards to claim 2, Hosokawa teaches the addition of another olefin polymer that includes a chlorine atom (0029-0030) such as chlorotrifluoroethylene (CTFE).
With regards to claim 3, Hosokawa teaches the reaction to occur in an atmosphere with the oxygen removed (0048).
With regards to claim 5, Hosokawa teaches the PTFE to be a powder (title).
With regards to claim 6, Hosokawa teaches the PTFE to undergo a heat treatment (at a temperature at or above the melting point) (0006) to form a molded article (0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763